Citation Nr: 0319110	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  00-11 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to secondary service connection for a heart 
disease.

2.  Entitlement to an effective date earlier than August 2000 
for a total rating for compensation purposes based on 
unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1946 to April 
1948 and from August 1948 to May 1952.

An April 1998 RO rating decision increased the evaluation for 
generalized anxiety disorder from 10 to 30 percent, effective 
from October 1997.  The veteran submitted a notice of 
disagreement with the evaluation assigned for that disorder 
and the RO sent him a statement of the case in November 1998.  
In February 1999, the veteran completed the appeal of that 
issue with the submission of a substantive appeal.  In 
November 1999 and later RO rating decisions, the veteran's 
claims for secondary service connection for heart disease and 
an effective date earlier than August 2000 for a total rating 
for compensation purposes based on individual unemployability 
were denied, and the veteran appealed those denials.

A January 2001 RO rating decision reclassified the service-
connected psychiatric disability to PTSD and increased the 
evaluation from 30 to 70 percent, effective from August 2000.  
Inasmuch as a higher evaluation was potentially available, 
and the issue of an increased evaluation for a psychiatric 
disability was already in appellate status at the time of the 
January 2001 RO rating decision, the Board considered the 
appeal for entitlement to an increased evaluation for PTSD 
for the entire period in a June 2002 decision.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).

In the June 2002 decision, the Board denied an evaluation 
greater than 30 percent for PTSD prior to August 2000, and 
granted an increased evaluation of 100 percent for PTSD, 
effective from August 2000.  At that time, the Board also 
undertook additional development on the issues of entitlement 
to secondary service connection for a heart disease and 
entitlement to an effective date earlier than August 2000 for 
a total rating for compensation purposes based on 
unemployability, pursuant to authority under 38 C.F.R. 
§ 19.9(a)(2) (2002).  



REMAND

In October 2002, the Board requested a medical opinion from 
the VA Medical Center (VAMC) in Erie, Pennsylvania, as to 
whether it was at least as likely as not that the veteran's 
service-connected psychiatric disability caused his heart 
disease or increased the level of disability of the heart 
disease,   If the service-connected psychiatric disability 
increased the severity of the heart disease, the medical 
opinion was to include the level of disability attributable 
to such increase, that is, the degree of disability over and 
above the degree of disability existing prior to the 
increase.  

In February 2003, the veteran underwent a heart examination 
at the VAMC in Erie, Pennsylvania.  The examiner opined that 
the veteran's PTSD had not caused his coronary artery disease 
but certainly could have aggravated it by virtue of elevating 
the catecholamine that in turn could increase vasospasm with 
resulting discomfort.  The examiner opined that the PTSD was 
an aggravating factor, but that the PTSD was not the 
etiological cause of the coronary artery disease.

In May 2003, the report of the veteran's VA examination in 
February 2003 was returned to the Erie VAMC for the 
preparation of an addendum to this report by the examiner or 
appropriate substitute.  The examiner or appropriate 
substitute was asked to report the level of disability of the 
veteran's heart disease attributable to the aggravation 
caused by his PTSD, that is, the degree of disability over 
and above the degree of disability existing prior to the 
increase.  The requested addendum has not been received from 
the Erie VAMC.

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327  F. 3d 1339 (Fed. Cir. 2003), the Federal 
Circuit held that the Board may not adjudicate a claim based 
on any new evidence it obtains unless the veteran waives 
initial consideration of such evidence.  VAOPGCPREC 1-2003.

In view of the above, the case is REMANDED to the RO for the 
following actions: 


1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the veteran is advised 
of the evidence needed (and the 
allocation of the burden of producing 
such evidence) to substantiate his claims 
for secondary service connection for a 
heart disease and for an effective date 
earlier than August 2000 for a total 
rating for compensation based on 
unemployability.  

2.  The RO should obtain the addendum to 
the report of the veteran's VA 
examination in February 2003 that was 
requested from the Erie VAMC by the Board 
in May 2003 for inclusion in the 
veteran's claims file.  If the addendum 
has not been completed, such an addendum 
should be requested and obtained from the 
Erie VAMC for inclusion in the record.

3.  After the above development, the RO 
should review the claims for secondary 
service connection for a heart disease 
and for an effective date earlier than 
August 2000 for a total rating for 
compensation purposes based on 
unemployability.  This review should 
consider all the relevant evidence 
obtained since the most recent statement 
of the case that was sent to the veteran.  
If action remains adverse to the veteran, 
an appropriate supplemental statement of 
the case should be sent to the veteran 
and his representative.  They should be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




